935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Patrick C. LYNN, Petitioner.
No. 90-8064.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 20, 1991.

On Petition for Writ of Mandamus.
Patrick C. Lynn, appellant pro se.
PETITION DENIED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Patrick C. Lynn brought this mandamus petition seeking an order that the district court file his pleadings, provide him a copy of a particular pleading, and provide the normal filing notices.  The district court has complied with Lynn's requests and this petition is moot.  Accordingly, although we grant permission to proceed in forma pauperis, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.